Citation Nr: 0522652	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  94-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part, reopened 
and then denied the veteran's claim of entitlement to service 
connection for PTSD, from which the veteran appealed.

Thereafter, in a July 1999 decision, the Board, in pertinent 
part, remanded the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, to the RO for further evidentiary development.  In a 
July 2002 internal development memorandum, the Board 
undertook additional evidentiary development pursuant to the 
then-extant regulations.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2003).  However, due to changes in law, in June 
2003, the Board remanded the veteran's claim to the RO for 
additional development.  Unfortunately, not all the requested 
development was completed and, in April 2004, the Board again 
remanded the veteran's claim to the RO for further 
evidentiary development.  


FINDINGS OF FACT

1.  The veteran's claimed in-service stressor of exposure to 
hostile mortar and rocket fire has been verified by service 
department records.

2.  The occurrence of the veteran's claimed in-service sexual 
assault/rape, which is not alleged to be related to combat 
involvement, is not supported by credible corroborating 
evidence.

3.  The veteran failed to report for two recent VA 
examinations, and there is no current diagnosis of PTSD based 
upon his verified combat-related stressors.

4.  The objective and competent medical evidence of record 
fails to show that the veteran has a currently diagnosed 
psychiatric disorder, or PTSD, related to his period of 
active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to included post-traumatic 
stress disorder, was not incurred in or aggravated during, or 
as a result of, active military service.  38 U.S.C.A. §§ 
1110, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2002); 67 Fed. Reg. 10,330 (March 7, 
2002) (now codified at 38 C.F.R. § 3.304(f)) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are totally devoid of 
any reference to a manifestation, complaint, or diagnosis of, 
or treatment for, a psychiatric disorder.  When he was 
examined for separation from service in July 1970, a 
psychiatric abnormality was not reported.

Service personnel records document that the veteran served in 
the Republic of Vietnam from April 1969 to March 1970.  His 
listed awards and decorations include the National Defense 
Service Medal, a Vietnam Service Medal, a Vietnam Campaign 
Medal, and two overseas bars.  His record of assignments 
indicates that he served his entire tour in Vietnam with the 
19th Engineers Battalion, with a military occupational 
specialty as a crawl tractor operator during the Tet 1969 
Counter Offensive and in another, unnamed campaign.  The 
veteran's service records reflect that he was AWOL (absent 
without official leave) from October to December 1967 and was 
subsequently confined to "H/L" for one month.

Post-service, VA and non-VA medical records and examination 
reports, dated from 1982 to 2003, are associated with the 
claims file.  

In October 1982, VA evaluated the veteran for screening in an 
alcohol rehabilitation program.

In January 1988, VA outpatient records reflect that the 
veteran complained of anxiety and sleeplessness, and had 
difficulty sleeping for the past three months.  According to 
a February 1988 VA mental health clinic record prepared by a 
clinical social worker, the veteran was initially seen for 
intake in January 1988 and complained of anxiety and 
sleeplessness.  It was noted that he experienced hostile 
action in Vietnam but was not endorsing much in the way of 
PTSD.  In Vietnam, he said he served on construction crews 
and cleared land, occasionally assisting on burial details.  
He reported stepping on a land mine and had to stay immobile 
for several hours until it was disarmed.  The initial 
diagnosis was a need to "rule out" panic disorder. 

February 1990 VA medical records reflect the veteran's 
complaint of nervousness and sleep difficulty.  Acute anxiety 
was diagnosed.

An April 1991 VA record indicates that the veteran said he 
killed people in Vietnam.  When subsequently seen the next 
week, he said he was in Vietnam and killed women and children 
by lining them up, digging a hole with a bulldozer, and 
covering them up.  

VA hospitalized the veteran overnight in April 1991 after he 
called the police and threatened suicide.  He complained of 
suicidal thoughts, and depression, flashbacks, and sleep 
difficulty since 1970.  PTSD was diagnosed.

In August 1991, VA afforded the veteran a private examination 
performed by M.K.H., M.D., a psychiatrist.  According to the 
examination report, the veteran was tense, anxious, and 
nervous since his return from Vietnam.  His memory was poor; 
he experienced sleep difficulty and nervousness, and reported 
flashbacks of experiences in Vietnam, including "mass burial 
death" and a feeling of being in the trench all the time.  
He abused alcohol and had difficulty sustaining a job.  He 
said he was initially treated for PTSD in 1975.  Upon 
clinical examination, the Axis I diagnoses were generalized 
anxiety disorder, PTSD, and history of alcoholism in 
remission as claimed by the veteran for the past one year.

An August 1993 VA medical record, signed by a VA physician, 
indicates that the veteran was treated in the behavioral 
science facility for major depression.  The veteran had 
service-related flashbacks that distressed him, and he 
entertained suicidal ideations.

In written statements in support of his claim, including one 
received in October 1993, the veteran reported that his 
alleged stressful events in service included assisting on 
burial detail, killing Vietnamese people, and an incident 
where he either stepped on or ran over a land mine.  It is 
unclear whether he claimed to have killed military personnel 
or civilians.

VA hospitalized the veteran in March 1994 for treatment of 
depression with homicidal and suicidal ideation.  According 
to a progress note dated at that time, while being 
transferred from one VA medical facility to another, and 
while being escorted to his car by a security guard, he 
jumped in and drove away.  He was subsequently returned for 
treatment.

In a September 1996 private psychological profile, apparently 
prepared in conjunction with the veteran's claim for Social 
Security Disability (SSA) disability benefits, T.B., M.A., a 
psychologist, noted that the veteran gave a history of VA 
treatment for PTSD.  The veteran reported that he 
participated in combat in Vietnam and was honorably 
discharged.  Upon evaluation, the Axis I diagnoses were PTSD 
and alcohol abuse.

The veteran failed to report for VA psychiatric examination 
scheduled in June 1998.

A February 1999 VA progress record indicates that the veteran 
would be referred to the Mental Health Clinic for depression 
and PTSD.

VA hospitalized the veteran from March to April 1999 for 
treatment of alcohol intoxication and suicidal ideation.  
Discharge diagnoses included alcohol and nicotine dependence.

In February 2000, S.S.B., M.A., a psychologist, evaluated the 
veteran, evidently in conjunction with his claim for SSA 
disability benefits.  The veteran said he sought disability 
benefits due to his alcoholism and problems with his back and 
legs.  He said he was disabled at work in October 1995 when a 
forklift injured him.  He also described problems with 
depression and nervousness.  Upon evaluation, the Axis I 
diagnoses were alcohol abuse and depressive disorder, not 
otherwise specified.

Also in February 2000, E.E., D.O., examined the veteran in 
conjunction with the SSA claim.  Diagnoses included PTSD, by 
history.

According to records dated in March 2000 from the SSA, the 
veteran was considered totally disabled due BIF (borderline 
intellectual functioning) and alcohol abuse, and found 
eligible for disability benefits.  It was noted that the 
veteran's disability began in March 1993.

In an April 2001 response to the RO's inquiry, the U.S Armed 
Services Center for Research of Unit Records (USASCRUR) noted 
that Operational Reports of the 19th Engineer Battalion 
verified that unit elements came under hostile sniper, 
rocket, and grenade attacks during the veteran's assignment 
to Company A of that Battalion.  The reports noted sniper 
attacks and hostile fire in the quarter ending in January 
1970.  It was further noted that documents verified that mine 
detonations had resulted in casualties, but the records did 
not mention the incident of the girl who died in the 
veteran's arms.

The veteran failed to report for a VA psychiatric examination 
scheduled in May 2001, and did not report for the examination 
rescheduled in June 2001.

The veteran did undergo VA psychiatric examination in August 
2001.  According to the examination report, the VA examiner 
reviewed the veteran's medical records.  It was noted that 
while in the Army the veteran was confined in the stockade, 
where he was raped by three men.  He tried to get even with 
one of the males, and was placed in the "box" and fed 
lettuce.  He was taken out and sent to Vietnam for one year.  
The veteran said he served in a combat engineer company.  He 
was not injured.  He described an incident in which a 12-
year-old girl reportedly died in his arms, but he did not 
remember any details.  He said that he was fired at, and was 
blown off a bucket loader that hit a land mine.  During his 
tour of duty in the engineers, there was heavy combat.  The 
veteran denied having current psychiatric treatment, reported 
a well-established alcohol problem, with treatment by VA, and 
said he quit drinking in 1998.  

The VA examination report reflects that, upon clinical 
examination, the Axis I diagnoses were schizoaffective 
disorder and alcohol dependence, in remission since 1998.  
The VA examiner commented that the veteran had problems with 
schizoaffective disorder and got very paranoid.  It was noted 
that the veteran thought there were things happening around 
him and that there were people other than human beings.  The 
veteran was very paranoid about the government, and heard 
voices in his head.  He had a well-established history of 
alcohol abuse, but said he had been treated, and was sober 
since 1998.  He claimed he was raped and locked up during 
basic training, but the VA examiner found no evidence of that 
in the veteran's medical records.  The veteran claimed his 
records were burned in a storage facility in St. Louis.  The 
VA examiner opined that the veteran did not seem to be 
showing expressive symptomatology to justify the diagnosis of 
PTSD.

An August 2001 RO memorandum reflects that the veteran had a 
new mailing address.

A November 2001 VA outpatient record indicates that the 
veteran was hospitalized in February 1999 for treatment of 
alcohol abuse and suicidal ideation.  It was also noted that 
he had positive sexual trauma and PTSD screening.  Outpatient 
records dated through August 2002 include diagnoses of PTSD 
and dysthymia. 

In an October 2002 letter, sent to the veteran at a previous 
address of record, the RO requested that he provide 
additional information regarding his alleged personal assault 
in service.  The veteran did not respond to the RO's request.  
Mail sent to veteran at that address in March 2002 was 
returned by the U.S. Postal Service, and stamped to indicate 
"No forwarding order on file".  There is no indication that 
the RO's October 2002 letter to the veteran was returned as 
undeliverable.

A written statement from the veteran received in late October 
2002 includes his more recent home address, as noted in the 
August 2001 memorandum.  There is no indication that the RO 
remailed its letter requesting further information regarding 
the veteran's alleged sexual assault.

In a letter dated and received in mid July 2003, the veteran 
reported that in 1969, while in Bong Song, he drove a truck 
that hauled asphalt for building roads, and his convoy was 
hit in an attack that lasted approximately 30 minutes.  He 
said the truck in front of his was hit, and the driver was 
mortally injured.  While stationed in "Bazzare", about 300 
miles south, he said his compound was hit, and the next day 
he was placed on a burial detail to dig a trench and bury 
enemy soldiers.  In a letter dated in late July 2003, the RO 
requested that the veteran provide the month or season in 
1969 of events in Bong Song and "Bazzare".  

In July 2003, the RO received the veteran's lengthy response 
(dated July 1, 2003) in which he provided additional details 
of his alleged stressful events in service.  He said he was 
building roads in Bong Song in approximately April 1969 when 
he saw another truck driver killed in an attack.  In 
approximately September 1969 the "Bazzare" compound, near 
Saigon, was hit and Private D. and Sergeant D. were wounded.  
The veteran also provided specific details of his allegedly 
being sexually assaulted in prison, which he said occurred in 
approximately October 1967 while he was incarcerated at Fort 
Knox, Kentucky, for being AWOL. He said he told an officer 
named Major C. of the attack.  

Pursuant to the Board's April 2004 remand, the veteran was 
scheduled for VA psychiatric examination in May 2004.  
According to an undated memorandum in the file, the veteran 
cancelled the scheduled examination appointment and did not 
call to reschedule, and attempts to contact him to reschedule 
the examination were unsuccessful.

In a December 2004 notice, the VA medical center advised the 
veteran that a psychiatric examination was rescheduled for 
that month.  The veteran failed to report for the scheduled 
VA examination, and did not request that it be rescheduled.

In April 2005, the RO provided the veteran with a 
supplemental statement of the case (SSOC) that includes the 
pertinent regulation regarding the consequences of failure to 
report for VA examination or reexamination.  38 C.F.R. § 
3.655 (2004).

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.  In its June 2003 Remand, the Board directed that the 
RO ensure compliance with VCAA notice requirements.

Throughout the course of his appeal, including in July 2003 
and May 2004 letters from the RO, the appellant has been 
informed of VA's duty to assist his in the development of his 
appeal.  In addition, the appellant was advised, by virtue of 
detailed a January 1999 statement of the case (SOC) and 
November 1998, March 2002, and April 2005 SSOCs issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claim.  
We therefore believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to service connection.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the April 2005 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  See Mayfield, 
supra, 19 Vet. App. at 125, holding that all relevant VA 
communications must be considered together when determining 
whether adequate notice has been provided.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim. See 38 C.F.R. § 
3.159(c)(4).  In this case, pursuant to the Board's April 
2004 remand, the veteran was scheduled for a VA medical 
examination in May 2004 to determine whether he had any 
current psychiatric disorder that was causally related to his 
active service.  The veteran was duly notified of the 
examination and, according to an undated memorandum from the 
VA medical center personnel, the veteran cancelled the 
examination appointment, did not request that it be 
rescheduled and attempts to contact him were unsuccessful.  
The VA examination was rescheduled for December 2004, and the 
veteran was advised of the new appointment date in a letter 
from the VA medical center, but he failed to appear.  The 
Board notes he also failed to appear for June 1998, and May 
and June 2001 VA examinations.

By regulation, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
re-examination and a claimant, without good cause, fails to 
report for such examination or re-examination and the 
examination was scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with an original or reopened claim, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and the death of an immediate family member.  38 C.F.R. 
§ 3.655(a), (b).

In this case, the record indicates that the December 2004 
notice of the examination appointment were mailed to the 
veteran at his most recent address of record, as was a 
follow-up supplemental statement of the case.  See Mindenhall 
v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (regarding the presumption of 
regularity in government procedures).  None of this 
correspondence was returned as undeliverable, and the record 
contains no indication whatsoever that VA personnel did not 
properly discharge their official duties.  Id. (noting that 
clear evidence to the contrary is required to rebut the 
presumption of regularity).  The veteran was also advised in 
the December 2004 letter that his failure to report for the 
examination would affect his benefits.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

In view of the foregoing, the Board finds that the veteran 
was properly notified of the scheduled May and December 2004 
VA examinations and the potential consequences of his failure 
to report under 38 C.F.R. § 3.655.  Unfortunately, he failed 
to appear for the examinations, and the record contains no 
explanation for his failure to report for the scheduled 
examination, nor does the record contain any indication that 
the veteran had "good cause" for failing to report to the 
scheduled examinations.  Thus, the Board must proceed with 
the veteran's claim, based upon the evidence of record.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. §§ 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The veteran seeks service connection for an acquired 
psychiatric disorder, to include PTSD.  Establishing service 
connection for PTSD requires (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. § 
3.304(f); Anglin v. West, 11 Vet. App. 361, 367 (1998); 
Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 
10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 
307 (1997).  The diagnosis of PTSD must comply with the 
criteria set forth in the Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition, of the American Psychiatric 
Association (DSM-IV).  See generally Cohen v. Brown, supra; 
38 C.F.R. § 4.125 (2004).

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that 
combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of- 
war experience, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions and hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in- service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (2004) (effective March 7, 1997).  That 
amendment implemented the Cohen decision, which had held that 
38 C.F.R. § 3.304(f) did not adequately reflect the law of 
the governing statute, 38 U.S.C.A. § 1154(b).  The effective 
date of the amendment was March 7, 1997, the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault.  
The regulation now reads:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection 
may be established based on other in-service 
stressors, the following provisions apply for 
specified in-service stressors as set forth 
below:

(1) If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in- service stressor.

(2) If the evidence establishes that the veteran 
was a prisoner-of-war under the provisions of § 
3.1(y) of this part and the claimed stressor is 
related to that prisoner-of- war experience, in 
the absence of clear and convincing evidence to 
the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in- 
service stressor.

(3) If a [PTSD] claim is based on in-service 
personal assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a 
[PTSD] claim that is based on in-service personal 
assault without first advising the claimant that 
evidence from sources other than the veteran's 
service records or evidence of behavior changes 
may constitute credible supporting evidence of 
the stressor and allowing him or her the 
opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional 
for an opinion as to whether it indicates that a 
personal assault occurred.

67 Fed. Reg. 10,330 (March 7, 2002), codified at 38 C.F.R. § 
3.304(f).  The effective date of the amendment was March 7, 
2002, the date of its issuance as a final rule.  See YR v. 
West, 11 Vet. App. 393, 397-399 (1998) (credible evidence is 
not limited to service department records and can be obtained 
from any source).

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See e.g., 
Fischer v. West, 11 Vet. App. 121, 123 (1998).  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000).  Here, we observe that the RO, in its discussion 
of PTSD in the January 1999 SOC, referred to the obsolete, 
"clear diagnosis" version of the regulation.  As set forth 
below, the present case turns upon the veteran's diagnosis, 
which necessitated the Board's June 2003 and April 2004 
remands to afford the veteran a new VA examination, and to 
provide the RO with the opportunity to reconsider the matter 
under the new regulation.  

Moreover, the 2002 amendment to section 3.304(f) also does 
not require further development of this case, because there 
is no unresolved factual issue as to the occurrence of the 
scenario that constitutes the claimed personal assault 
"stressor" in service.  In fact, as will be discussed 
below, the available evidentiary record is not indicative of 
any complaint of, or treatment for a sexual assault in 
service, and the veteran has not alluded to any additional 
information that would counter that lack of supportive 
evidence.

The record reveals that, during the course of his appeal, the 
veteran has described two alleged stressors that caused his 
PTSD: that he served in the Republic of Vietnam in 1969 
during the TET Counter Offensive in 1969 when he was exposed 
to hostile mortar and sniper file, and that he was sexually 
assaulted while incarcerated at Fort Knox in October 1967.  

The Board notes that information available to USASCRUR was 
able to corroborate that the veteran's unit elements came 
under hostile sniper, rocket, and grenade fire during the 
veteran's assignment to Company A., 19th Engineer Battalion.  
It was further noted that the documents verified that mine 
detonations resulted in casualties, although the records did 
not mention the incident concerning the girl who the veteran 
said died in his arms.  The Board would concede, for the 
purposes of the present analysis, that the veteran's claimed 
stressor event of exposure to hostile rocket and mortar fire 
in Vietnam service has been found credible. 

When the veteran initially filed his claim and was examined 
for VA in 1991, the Board notes the psychiatrist diagnosed 
anxiety disorder and PTSD.  An August 1993 VA clinical record 
includes a diagnosis of major depression, although, in 
September 1996, a private psychologist diagnosed PTSD.  
However, during the August 2001 VA psychiatric examination, 
the diagnosis was schizoaffective disorder.

The Board notes that the veteran has also contended that he 
was the victim of sexual assault.  He has said that one or 
more fellow soldiers sexually assaulted him while he was 
incarcerated at Fort Knox in October 1967.  This event has 
not been corroborated by credible and reliable sources.

There has been a medical diagnosis of PTSD, attributed to the 
alleged combat-related stressor incident (including mass 
burials of living or dead people), made by the 1991 private 
psychiatrist.  Accordingly, the Board finds that, while there 
is evidence of a combat-related stressor incident or 
incidents in service, and evidence of a current disability, 
there is no competent evidence that the current psychiatric 
disability is due to the conceded stressor events in service 
or otherwise related to the veteran's period of military 
service.  While in 1996 a private psychologist diagnosed 
PTSD, apparently based upon the psychological test results, 
it is not entirely clear on what, if any, alleged stressor 
events the diagnosis was made. 

Further, VA regulations provide that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and the claimant, without good cause, fails to 
report for such examination, and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based upon the evidence of record.  
However, when the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
that was previously disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655.

Following the Board's April 2004 remand, the RO arranged for 
the veteran to be afforded a VA psychiatric examination in 
May 2004.  Notice of the scheduled examination was evidently 
sent to the veteran at his most current address of record. It 
is presumed that the veteran received the letter at the 
address shown in the letter. According to an undated 
memorandum in the file, the veteran cancelled the scheduled 
VA examination, but did not request that it be rescheduled.  
Nevertheless, the VA medical center rescheduled the veteran 
for a VA psychiatric examination in December 2004.  Notice of 
the scheduled examination was sent to the veteran at his most 
current address of record.  It is presumed that the veteran 
received the letter at the address shown in the letter (since 
there is no evidence that it was returned as undeliverable or 
otherwise mis-routed).  In December 2004, the veteran failed 
to report for the scheduled VA psychiatric examination, and 
did not request that it be rescheduled. 

There is a presumption of regularity that attends the 
administrative functions of the Government.  The law presumes 
that the notice letters of the scheduled examinations were 
properly mailed and forwarded in the absence of clear 
evidence to the contrary.  Mindenhall v. Brown, 7 Vet. App. 
at 274.  

As noted, the veteran responded to the RO's letter May 2004 
letter by canceling the scheduled VA examination.  He failed 
to report for the rescheduled December 2004 VA examination.  
The notice of the possible denial of his claim for failure to 
report was provided to him in the April 2005 SSOC that was 
sent to the veteran at his latest address of record.

The Board stresses that, although VA has a duty to assist the 
veteran with the development of the evidence in connection 
with his claim, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The failure to cooperate may result in 
adverse action pursuant to 38 C.F.R. §§ 3.158, 3.655 (2004).

The veteran contends that he has an acquired psychiatric 
disorder, to include PTSD, due to his period of military 
service.  Although the evidence shows that the veteran has 
been variously diagnosed with anxiety disorder and PTSD (in 
August 1991), major depression (in August 1993), PTSD (in 
September 1996), and schizoaffective disorder (in August 
2001), no competent medical evidence has been submitted to 
show that such disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that a psychiatric abnormality was not noted on separation 
from service, and that the first post-service evidence of 
record of a diagnosed psychiatric disorder (acute anxiety) is 
from 1990, more than 17 years after the veteran's separation 
from service.  In summary, no medical opinion or other 
medical evidence relating the veteran's variously diagnosed 
psychiatric disorder to service or any incident of service 
has been presented.

As to the veteran's belief, stated in his written documents, 
that he currently has a psychiatric disorder and/or PTSD due 
to service, the Board notes that he certainly is competent to 
report symptoms he experienced in-service, and now; however, 
he is not qualified to render a diagnostic opinion as to 
whether he currently has a psychiatric disorder or PTSD, and, 
if so, whether such disorder is related to service.  See 
Routen v. Brown, supra; Espiritu v, Derwinski, 2 Vet. App. at 
492.

The objective medical evidence, or lack thereof, is more 
probative than the veteran's assertions of psychiatric 
symptoms since service.  As a result, service connection for 
an acquired psychiatric disorder, to include PTSD, is not 
warranted.  The objective and probative medical evidence of 
record preponderates against the veteran's claim, the 
evidence is therefore not in approximate balance, and there 
is no reasonable doubt to be resolved.

Furthermore, because the veteran's failure to report for the 
VA examinations scheduled in May and December 2004, as well 
as those in June 1998 and May and June 2001, is without 
explanation, it may be said that his absence from the 
examinations was without good cause.  Consequently, the 
veteran's service connection claim for an acquired 
psychiatric disorder, to include PTSD, must be denied.  38 
C.F.R. § 3.655.

The Board has considered the doctrine of the benefit of the 
doubt, but, as noted above, the evidence is not so evenly 
balanced as to raise a reasonable doubt in this case.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


